DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1 recites “the m first images being captured from m different viewpoints by the n cameras”. This limitation necessarily suggests that each one of the m first images are captured from a unique perspective by n different cameras, no more/less.  Claim 1 further recites “n being an integer greater than one, m being an integer greater than n” which necessarily implies n ≥2 and m>n [Wingdings font/0xE0] m ≥n+1 (wherein (m & n) ∈ ℕ). 
However, dependent claim 2 recites “wherein the m first images are captured from the m different viewpoints by the n cameras and an additional camera”; this limitation of claim 2 contradicts the limitation “the m first images being captured from m different viewpoints by the n cameras” of the parent claim 1. Unlike claim 1, claim 2 uses more than n (n + one additional camera) to acquire the “m first images being captured from m different viewpoints by the n cameras”. The strictly less than the number of different viewpoints. Contradictorily, the limitation “wherein the m first images are captured from the m different viewpoints by the n cameras and an additional camera” provides the number of different viewpoints m being captured by n+1 cameras (wherein m perspectives can be equal to n+1 cameras) not n cameras only. 

Claims 5 recites the limitation “the 1 third images that are captured by the i first cameras or the j second cameras” in the last 2 lines. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Carlo Dal Mutto et al. [US 20190096135 A1] in view of Galina Okouneva [US 20140347486 A1].
Regarding claim 1, Carlo teaches:
1. A method of generating a three-dimensional model (i.e. A system for visual inspection includes: a scanning system configured to capture images of an object and to compute a three-dimensional (3-D) model of the object based on the captured images- Abstract), the method comprising: 
generating the three-dimensional model (i.e. acquire a 3-D model of a scene- ¶0086) based on n second images and the camera parameters(i.e. The color and the infrared cameras are synchronized and geometrically calibrated- ¶0086... an estimate of the intrinsic parameters of its (2-D) camera sensors and an estimate of the intra-scanner extrinsic parameters- ¶0113), the n second images being captured from n different viewpoints by the n cameras, respectively (i.e. Some aspects of embodiments of the present invention relate to gathering geometric (shape) and/or color information about the object itself, possibly from multiple different vantage points (poses) with respect to the object -¶0085... A three-dimensional scanner is a system that is able to acquire a 3-D model of a scene from visual information in the form of one or more streams of images. In one embodiment, a three-dimensional scanner includes one or more depth cameras, where a depth camera may include one or more color cameras, which acquire the color information about an object, and one or more Infra-Red (IR) cameras which may be used in conjunction with an IR structured-light illuminator to capture geometry information about the object- ¶0086, figs. 5-7).  
However, Carlo does not teach explicitly:
calculating camera parameters of n cameras based on m first images, 5the m first images being captured from m different viewpoints by the n cameras, n being an integer greater than one, m being an integer greater than n.
In the same field of endeavor, Galina teaches:
calculating camera parameters of n cameras based on m first images, 5the m first images being captured from m different viewpoints by the n cameras, n being an integer greater than one, m being an integer greater than n (i.e. The system of the present invention thus may provide an algorithm that performs a fast and reliable on-line targetless calibration of one or more cameras installed on a vehicle (in other words, the system estimates camera calibration parameters)- ¶0023... the system may determine whether or not the object is moving by comparing the image data captured by the two cameras. With the system determining that the object is stationary (such as by seeing that the "movement" of the object in the captured image data, such as due to the vehicle movement, is the generally the same between the two sets of multiple frames of captured image data), the system can then determine whether one of the two cameras is misaligned, as discussed above- ¶0033). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Carlo with the teachings of Galina to enhance the structure-from-motion and bundle adjustment by eliminating feature pairs that do not satisfy the established rules for valid feature pairs in valid frame pairs(Galina- ¶0026).

Regarding claim 11, computer-readable medium storing instructions claim 11 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Carlo Dal Mutto et al. [US 20190096135 A1] in view of Galina Okouneva [US 20140347486 A1] and further in view of Kouperman Vladimir et al. [US 20170094259 A1].
Regarding claim 3, Carlo and Galina teach all the limitations of claim 1.
However, Carlo and Galina do not teach explicitly:
further comprising: generating a free viewpoint video based on (1) 1 third images respectively captured by 1 cameras included in the n cameras, where 1 is an 20integer greater than or equal to two and less than n, (2) the camera parameters calculated in the calculating, and (3) the three-dimensional model generated in the generating of the three-dimensional model.  
In the same field of endeavor, Kouperman teaches:
further comprising: generating a free viewpoint video (i.e. This enables capture and reconstruction of a live sequence of a static scene or a dynamic scene which then can be re-played as a video viewed from a virtual camera located somewhere in the scene by video view interpolation-¶0023) based on (1) 1 third images respectively captured by 1 cameras included in the n cameras (i.e. “find frames of different cameras and the substantially same frame period with sufficiently overlapping field of views” 626- ¶0065), where 1 is an 20integer greater than or equal to two and less than n (i.e. Two cameras may be selected, one of which may be the master camera. By one example, a search may be performed to find two frames of the two cameras and with the same timestamp that are sufficiently overlapping so that the two frames can be aligned.- ¶0066), (2) the camera parameters calculated in the calculating (i.e. The translation matrix transforms a 3D object from one view point (a first camera) to another viewpoint (a second camera) assuming both cameras are pointed at the same object with sufficient area of congruence such that the transform matrix indicates the location of the image data of the second camera, and in turn the second camera's position, with respect to the location of the image data of the first camera, and in turn the position of the first camera- ¶0066), and (3) the three-dimensional model generated in the generating of the three-dimensional model (i.e. The result is a 3D space with sufficient detail and coverage to provide interpolated images from virtual camera positions, and all based on point matching algorithms that align the independent video sequences from different cameras in both time and space- ¶0068).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Carlo with the teachings of Kouperman in order to better ensure that the 3D generation calculation can be performed(Kouperman- ¶0044).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488